





MGE POWER WEST CAMPUS, LLC



















FIRST SUPPLEMENT TO NOTE PURCHASE AGREEMENT










Dated as of October 27, 2005




























Re:  $20,000,000 5.19% Senior Secured Notes, Series B,

due September 25, 2033









































MGE POWER WEST CAMPUS, LLC
133 SOUTH BLAIR STREET
MADISON, WISCONSIN 53703




Dated as of
October 27, 2005

To each Purchaser listed in the attached
  Schedule A which is a signatory hereto

Ladies and Gentlemen:

This FIRST SUPPLEMENT TO NOTE PURCHASE AGREEMENT (this “Supplement”) is between
MGE POWER WEST CAMPUS, LLC, a limited liability company organized under the laws
of the State of Wisconsin (the “Issuer”), and each of you.

Reference is hereby made to that certain Note Purchase Agreement dated as of
September 30, 2003 between the Issuer and the purchasers listed on Schedule A
thereto, as amended, supplemented or otherwise modified from time to time (the
“Note Purchase Agreement”).  All capitalized terms not otherwise defined herein
shall have the same meaning as specified in the Note Purchase Agreement.
 Reference is further made to Section 4.20 of the Note Purchase Agreement which
requires that, prior to the delivery of any Additional Notes, the Issuer and
each Additional Purchaser shall execute and deliver a Note Supplement with
respect to such Additional Notes.

The Issuer hereby agrees with you as follows:

1.

The Issuer has authorized the issue and sale of $20,000,000 aggregate principal
amount of its 5.19% Senior Secured Notes, Series B, due September 25, 2033 (the
“Series B Notes”).  The Series B Notes, together with the Series A Notes
initially issued pursuant to the Note Purchase Agreement and each Series of
Additional Notes which have heretofore or which may from time to time hereafter
be issued pursuant to the provisions of Section 2.2 of the Note Purchase
Agreement, are collectively referred to as the “Notes” (such term shall also
include any such notes issued in substitution therefor pursuant to the Trust
Indenture).  The Series B Notes shall be substantially in the form set out in
Annex A hereto with such changes therefrom, if any, as may be approved by you
and the Issuer.  

2.

Subject to the terms and conditions hereof and as set forth in the Note Purchase
Agreement and on the basis of the representations and warranties hereinafter set
forth, the Issuer will issue and sell to you, and you will purchase from the
Issuer, at the Closing provided for in Section 3, Series B Notes in the
principal amount set forth opposite your name on Schedule A hereto at a price of
100% of the principal amount thereof.










3.

The sale and purchase of the Series B Notes to be purchased by you shall occur
at the offices of Schiff Hardin LLP, 623 Fifth Avenue, 28th Floor, New York, New
York  10022, at 11:00 a.m. New York time, at a closing (the “Closing”) on
October 27, 2005 or on such other Business Day thereafter on or prior to
November 15, 2005 as may be agreed upon by the Issuer and you.  At the Closing,
the Issuer will deliver to you the Series B Notes to be purchased by you in the
form of a single Series B Note  (or such greater number of Series B Notes in
denominations of at least $100,000 as you may request) dated the date of the
Closing and registered in your name (or in the name of your nominee), against
delivery by you to the Issuer or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds.  If at the Closing the Issuer shall, without your consent, fail to tender
such Series B Notes as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to your
satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement.

4.

Your obligation to purchase and pay for the Series B Notes to be sold to you at
the Closing is subject to the fulfillment to your satisfaction, at or prior to
the Closing, of the conditions set forth in Section 4(B) of the Note Purchase
Agreement and to the following additional conditions:

(a)

Each of the representations and warranties of the Issuer set forth in Section 5
below shall be correct as of the date hereof (and, if different, the date of the
Closing), and the Issuer shall have delivered to you an Officer’s Certificate
dated the date of the Closing certifying that the conditions set forth in this
Section 4 have been fulfilled.

(b)

No Indenture Default or Indenture Event of Default shall exist immediately prior
to the Closing (both before and after giving effect to the Closing).

(c)

Contemporaneously with the Closing, the Issuer shall have consummated the sale
of the entire principal amount of the Series B Notes to be sold on the date of
the Closing pursuant to this Supplement.

(d)

Each of the Collateral Assignments and Consent Agreements, to the extent
required by you, shall have been executed and delivered by the parties thereto
and shall be in full force and effect and all filings and other matters relating
thereto shall be satisfactory to you.

(e)

On the date of the Closing, your purchase of Series B Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation.  If requested by you, the Issuer shall provide
you with an Officer’s Certificate certifying as to such matters of fact as you
may reasonably specify to enable you to determine whether such purchase is so
permitted.











(f)

Without limiting the provisions of Section 7.1 of the Note Purchase Agreement,
the Issuer shall have paid on or before the Closing the fees, charges and
disbursements of your special counsel to the extent reflected in a statement of
such counsel rendered to the Issuer at least one Business Day prior to the
Closing.

(g)

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Series B Notes.

(h)

 Since December 31, 2004, no event or condition shall have occurred which
reasonably may be expected to cause a Material Adverse Effect with respect to
the Issuer or the WCCF.  

5.

The Issuer represents and warrants that (a) all Expected Approvals have been
duly obtained, are in full force and effect, and are not subject to any appeal
or other proceeding or any other condition, and (b) except as specifically
supplemented, amended or superseded by the representations and warranties set
forth in Exhibit A hereto, each of the representations and warranties of the
Issuer set forth in Section 5 of the Note Purchase Agreement (other than
representations and warranties as to the Parent) are true and correct on the
date hereof with the same force and effect as if (a) each reference to “Series A
Notes” set forth therein was modified to refer to the “Series B Notes,” (b) each
reference to “this Agreement” set forth therein was modified to refer to the
“Note Purchase Agreement as supplemented by the Note Supplement relating to the
Series B Notes,” (c) each reference to “you” set forth therein was modified to
refer to “the institutional investors named on Schedule A to the Note Supplement
relating to the Series B Notes.”

6.

You represent and warrant that the representations and warranties set forth in
Section 6 of the Note Purchase Agreement are true and correct on the date hereof
with the same force and effect as if each reference to “Series A Notes” set
forth therein was modified to refer to the “Series B Notes,” (b) each reference
to “this Agreement” set forth therein was modified to refer to the “Note
Purchase Agreement as supplemented by the Note Supplement relating to the Series
B Notes,” (c) each reference to “you” set forth therein was modified to refer to
“the institutional investors named on Schedule A to the Note Supplement relating
to the Series B Notes.”

7.

The Issuer and you agree to be bound by and comply with the terms and provisions
of the Note Purchase Agreement as fully and completely as if each of the Issuer
and you were an original signatory to the Note Purchase Agreement in respect of
the Series B Notes.

8.

All references in the Note Purchase Agreement and all other instruments,
documents and agreements relating to, or entered into in connection with the
foregoing documents and agreements to the Note Purchase Agreement shall be
deemed to refer to the Note Purchase Agreement, as supplemented by this
Supplement, and all references to Notes shall include the Series B Notes.

9.

Except as expressly supplemented by this Supplement, all terms and provisions of
the Note Purchase Agreement remain unchanged and continue, unabated, in full
force and effect.










10.

This Supplement shall be construed and enforced in accordance with and governed
by the laws of the State of New York.

11.

If any covenant, condition or provision herein contained is held to be invalid
by final judgment of any court of competent jurisdiction, the invalidity of such
covenant, condition or provision shall not in any way affect any other covenant,
condition or provision herein contained or contained in the Note Purchase
Agreement.

12.

The Issuer hereby reaffirms all of its obligations and liabilities under the
Note Purchase Agreement and all other Financing Documents to which it is a
party.  Without limiting the foregoing, the Issuer hereby (a) reaffirms the
grant of each Lien in favor of the Trustee for the benefit of the holders of the
Notes (including the Series B Notes) under each Security Document to which it is
a party to secure the Secured Obligations (including principal of, interest on,
premium (if any) with respect to and all other obligations relating to the
Series B Notes), and (b) acknowledges that the Series A Notes and Series B Notes
rank pari passu in right of payment and as to all Collateral.

13.

The terms and conditions of this Supplement shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

14.

This Supplement may be executed in identical counterparts, each of which shall
be considered an original and all of which together shall be considered one
document.

[Signature Page Follows]










The execution and delivery of this Supplement shall constitute a contract
between the Issuer and you.

MGE POWER WEST CAMPUS, LLC

By:

Name:

Title:

Accepted as of October 27, 2005

ALLSTATE LIFE INSURANCE COMPANY

By:

Name:

Title:

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

By:

Name:

Title:













ANNEX A

Form of Note

See Attached.














THIS NOTE HAS NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR PURSUANT TO THE SECURITIES LAWS OF ANY STATE.
 ACCORDINGLY, THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED (1)
EXCEPT IN ACCORDANCE WITH AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (2) UNLESS
THIS NOTE IS REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

MGE POWER WEST CAMPUS, LLC




No. RB- _______

5.19% SENIOR SECURED NOTE, SERIES B, DUE SEPTEMBER 25, 2033

PPN: _________

$_______________

[DATE]




MGE POWER WEST CAMPUS, LLC, a Wisconsin limited liability company (the
“Issuer”), for value received, hereby promises to pay to ________________ or
registered assigns the principal sum of _________ Dollars ($_____________) on
September 25, 2033, and to pay interest on the unpaid principal balance thereof
from the date of this Note at the rate of 5.19% per annum, on the 25th day of
each month of each year, commencing on November 25, 2005, until the principal
amount hereof shall become due and payable and to pay on demand interest on any
overdue principal, including any overdue prepayment of principal, and (to the
extent permitted by applicable law) on any Make-Whole Amount or overdue
installment of interest, at a rate of interest per annum equal to the Default
Rate.  Interest shall be computed on the basis of a 360-day year of twelve
30-day months; it being agreed that the initial interest period shall be from
the date hereof to November 25, 2005.

Payments of principal, Make-Whole Amount, if any, or other amounts due hereon,
and interest shall be made in any coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts in installments in such manner and at such place as provided in
Section 4.5 of the Indenture (as hereinafter defined).

This Note is one of an issue of Senior Secured Notes of the Issuer issued under
the Trust Indenture of the Issuer (said indenture, together with all agreements
and indentures supplemental thereto being herein called the “Indenture”) dated
as of September 30, 2003, with J.P. Morgan Trust Company, National Association
(f/k/a Bank One Trust Company, N.A.), as Trustee, and is entitled to the
benefits thereof.  Capitalized terms used herein shall have the meanings
assigned thereto in the Indenture unless herein defined or the context shall
otherwise require.  The provisions of this Note are subject to the Indenture.
 Reference is hereby made to the Indenture for a description of certain rights,
obligations and duties of the parties thereto and for the meanings assigned to
terms used and not defined in this Note.  As provided in the Indenture, this
Note is subject to optional prepayment.  The Issuer agrees to make required
prepayments on account of this Note in accordance with the prepayment schedule
attached to this Note and in accordance with the provisions of the Indenture.
 This Note is secured as contemplated by the










Indenture and the Note Purchase Agreement dated as of September 30, 2003,
between the Issuer and each Purchaser listed on Schedule A attached thereto, as
amended, supplemented or otherwise modified from time to time.

This Note is a registered Note and is transferable only by surrender thereof at
the agency of the Issuer maintained pursuant to Section 7.7 of the Indenture,
duly endorsed or accompanied by a written instrument of transfer duly executed
by the registered holder of this Note or its attorney duly authorized in
writing.

Following any partial prepayment of this Note, this Note shall, prior to any
transfer hereof, be (a) made available to the Trustee for notation on the
prepayment schedule attached hereto of the amount of principal so prepaid or,
(b) at the option of the holder hereof and in lieu of the alternative in the
foregoing clause (a), held by the holder who shall make a notation of such
schedule of the amount of principal so prepaid; provided that the failure of the
holder to make such notation shall not affect the rights or obligations of the
Issuer.  In case the entire principal amount on this Note is prepaid or paid,
this Note shall, upon Written Request therefor by the Issuer, be surrendered
promptly at the agency of the Issuer maintained pursuant to Section 7.7 of the
Indenture, for cancellation.

In any case where the date of maturity of any interest, Make-Whole Amount, or
other amount due hereon, or principal owed with respect to this Note or the date
fixed for any prepayment (in whole or in part) of this Note will not be a
Business Day, then payment of such interest, Make-Whole Amount, or other amount
due hereon, or principal need not be made on such date but may be made on the
next succeeding Business Day with the same force and effect as if made on the
date of maturity or the date fixed for such prepayment.

Under certain circumstances, as specified in the Indenture, the principal of
this Note (together with interest accrued thereon and any Make-Whole Amount) may
be declared due and payable in the manner and with the effect provided in the
Indenture.

This Note and the Indenture (including but not limited to, the validity and
enforceability hereof and thereof) shall be governed by, and construed in
accordance with, the laws of the State of New York other than conflict of law
rules thereof that would require the application of the laws of a jurisdiction
other than the State of New York.

[Signature Page Follows]











MGE POWER WEST CAMPUS, LLC

By

Name:

Title:

AUTHENTICATION OF TRUSTEE

This is one of the Notes described in the Indenture referred to herein.

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, as Trustee










By

Name:

Title:














PREPAYMENT SCHEDULE TO NOTE NO. RB-_______

In addition to paying the entire outstanding principal amount of, and the
interest due on, this Note on September 25, 2033, the maturity date hereof, the
Issuer agrees to prepay, and there shall become due and payable, principal
amounts of this Note on the 25th day of each month, in each year, beginning on
November 25, 2013 as set forth on the schedule attached hereto.














PREPAYMENT SCHEDULE




See Attached.




















ASSIGNMENT FORM




To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to




(Insert assignee’s soc. sec. or tax I.D. no.)




(Print or type assignee’s name, address and zip code)

and irrevocably appoint

to transfer this Note on the books of the Issuer.  The agent may substitute
another to act for him.

Date:

Your Signature:

(Sign exactly as your name appears on the face of this Note)




Signature Guarantee:



















INFORMATION RELATING TO PURCHASERS













NAME AND ADDRESS OF PURCHASER







PRINCIPAL AMOUNT

OF SERIES B NOTES

TO BE PURCHASED

 

ALLSTATE LIFE INSURANCE COMPANY

$20,000,000

3075 Sanders Road, STE G5D

Northbrook, Illinois  60062-7127

Attention:  Private Placements Department

Telephone Number:  (847) 402-7117

Telecopier Number:  (847) 402-3092

Payments

All payments on or in respect of the Notes to be made by Fedwire transfer of
immediately available funds (identifying each payment with name of the Issuer
(and the Credit, if any), the Private Placement Number preceded by “DPP” and the
payment as principal, interest or premium) in the exact format as follows:




BBK =

Harris Trust and Savings Bank

ABA #071000288

BNF =

Allstate Life Insurance Company

Collection Account #168-117-0

ORG =

MGE Power West Campus, LLC

OBI  =

DPP - [Insert Private Placement Number] —

Payment Due Date (MM/DD/YY) —

P ______ (enter “P” and the amount of principal being remitted,

for example, P5000000.00) —

I ______ (enter “I” and the amount of interest being remitted,

for example, I225000.00)

Notices

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:




Allstate Insurance Company

Investment Operations—Private Placements

3075 Sanders Road, STE G4A

Northbrook, Illinois  60062-7127

Telephone:  

(847) 402-6672 Private Placements

(847) 402-3802 Bank Loans

Telecopy:  

(847) 326-7032













All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be addressed as first
provided above.

Name of Nominee in which Notes are to be issued:  None

Taxpayer I.D. Number:  36-2554642













SUPPLEMENTAL REPRESENTATIONS




The Issuer represents and warrants to you that, except as hereinafter set forth
in this Exhibit A, each of the representations and warranties set forth in
Section 5 of the Note Purchase Agreement (other than representations and
warranties as to the Parent) is true and correct as of the date hereof (and, if
different, the date of the Closing) with the same force and effect as if (a)
each reference to “Series A Notes” set forth therein was modified to refer to
the “Series B Notes,” (b) each reference to “this Agreement” set forth therein
was modified to refer to the “Note Purchase Agreement as supplemented by the
Note Supplement relating to the Series B Notes” (c) each reference to “you” set
forth therein was modified to refer to “the institutional investors named on
Schedule A to the Note Supplement relating to the Series B Notes.”  In addition,
the Issuer acknowledges and agrees that the term “Credit Documents” as used in
the Note Purchase Agreement and the other Financing Documents shall include all
of the “Supplemental Credit Documents” as such term is defined below, but shall
not include the Completion Guaranty Agreement.

The term “Supplemental Credit Documents” shall mean the Note Supplement relating
to the Series B Notes, the Series B Notes, the Indenture Supplement relating to
the Series B Notes and all other agreements, instruments, certificates and other
items executed and delivered by the Issuer, the Parent, MGE or any of their
respective Affiliates in connection with the Series B Notes.

Schedule 5.5 to the Note Purchase Agreement is hereby amended and restated in
the form of Schedule 5.5 hereto.

The Section references hereinafter set forth correspond to the similar sections
of the Note Purchase Agreement which, as between you and the Issuer, shall be
deemed to be replaced hereby as to the Series B Notes:

Section 5.3.

Disclosure.  The Note Purchase Agreement, the documents, certificates or other
writings delivered to you by or on behalf of the Issuer in connection with the
transactions contemplated by the Note Purchase Agreement and the Note Supplement
relating to the Series B Notes and the financial statements delivered to you in
connection with the Note Purchase Agreement and the Note Supplement relating to
the Series B Notes, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Since December 31, 2004, there has been no change in the financial
condition, operations, business, properties or prospects of the Issuer or MGE
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  

Section 5.4.

Financial Statements.  The Issuer has delivered to you copies of the financial
statements of the Issuer and MGE.  All of said financial statements (including
in each case the related schedules and notes) fairly present in all material
respects the consolidated financial position of the Issuer and MGE as of the
respective dates specified in such financial statements and the consolidated
results of their operations and cash flows for the respective periods so
specified (other than the pro forma balance sheet listed in such schedule) and
have











been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).

Section 5.12.

Private Offering by the Issuer.  Neither the Issuer nor anyone acting on its
behalf has offered the Series B Notes or any similar securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than you and such offer has
been for a private sale for investment.  Neither the Issuer nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of Section 5 of the
Securities Act.

Section 5.13.

Use of Proceeds; Margin Regulations.  The Issuer will apply the proceeds of the
sale of the Series B Notes to pay or repay costs incurred in connection with
construction of the WCCF.  No part of the proceeds from the sale of the Series B
Notes pursuant to the Note Supplement relating to the Series B Notes will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Issuer, the
Parent or MGE in a violation of Regulation X of said Board (12 CFR 224) or to
involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  The Issuer does not own and will not acquire any margin stock.

Section 5.14.

Existing Indebtedness; Future Liens.  Schedule 5.14 to the Note Supplement
relating to the Series B Notes sets forth a complete and correct list of all
outstanding Indebtedness of the Issuer as of September 30, 2005, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Issuer.
 The Issuer is not in default and no waiver of default is currently in effect in
the payment of any principal or interest on any Indebtedness of the Issuer and
no event or condition exists with respect to any Indebtedness of the Issuer that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

Section 5.20.

Facility Lease Agreement.

(c)

  The Projected Debt Service Ratio as of the Commercial Operation Date (as
defined in the Facility Lease Agreement) was not less than 1.25:1.00 on such
date and is not less than 1.25:1.00 as of the first day of each year thereafter
through January 1, 2033.  Schedule 5.20 sets forth the Issuer’s calculation of
such ratio in reasonable detail.











SCHEDULE 5.5










Madison Gas and Electric Company

Material Contracts / Agreements List




(# = agreements that have been incorporated by reference in previous SEC filings
by MGE)




1.

Indenture of Mortgage and Deed of Trust, dated as of January 1, 1946, between
MGE and Firstar Trust Company, as Trustee, as supplemented by the Seventeenth
Supplemental Indenture thereto, dated as of February 1, 1993. #

2.

Indenture, dated as of September 1, 1998, between MGE and Bank One, N.A., as
Trustee.#

3.

Joint Power Supply Agreement, dated as of February 2, 1967, by and among MGE,
Wisconsin Power and Light Company and Wisconsin Public Service Corporation.#

4.

Joint Power Supply Agreement, dated as of July 26, 1973, by and among MGE,
Wisconsin Power and Light Company and Wisconsin Public Service Corporation.#

5.

Revised Agreement for Construction and Operation of Columbia Generating Plant,
dated as of July 26, 1973, by and among MGE, Wisconsin Power and Light Company
and Wisconsin Public Service Corporation, as supplemented on March 1, 1979.#

6.

Agreement for Construction and Operation of Columbia Generating Plant, dated
January 6, 1970, by and among MGE, Wisconsin Power and Light Company and
Wisconsin Public Service Corporation.

7.

Lease Agreement, dated May 24, 1971, between The First National Bank of Chicago,
as Trustee, and MGE as amended.

8.

Lease Agreement dated December 14, 1972, between The First National Bank of
Chicago, as Trustee, and MGE as amended.

9.

ISDA Master Agreement between MGE and First National Bank of Chicago, dated
April 18, 1997, as amended on July 9 2001.

10.

Chattel Paper Purchase Agreement, dated March 1, 1999, between MGE and Bank One,
Wisconsin, as amended.

11.

Asset Contribution Agreement, dated as of December 15, 2000, between MGE and
American Transmission Company LLC (ATC).

12.

Credit Agreeement, dated July 14, 2004, between MGE and the Lenders Bank One,
N.A. , U.S. Bank, NA, Marshall & Ilsley Bank, and Associated Bank, NA.











13.

. Distribution Agreement dated August 15, 2003, between MGE Energy, Inc. and
Banc One Capital Markets, Inc. (BOCM), for which MGE Energy may offer and sell
up to 1,600,000 shares of its common stock from time to time through BOCM as its
sales agent or to BOCM as principal.

14.

Public Service Commission of Wisconsin (PSCW) Order, dated October 9, 2003,
approving the Certificate of Public Convenience and Necessity (CPCN) application
for the construction of the West Campus Cogeneration Facility (WCCF).

15.

PSCW Order, dated June 25, 2004, approving the Affiliated Interest Agreements
between MGE and MGE Power Elm Road, LLC, for the ownership and leasing interests
in the Elm Road Generating Station.

16.

PSCW Order, dated June 25, 2004, approving MGE to place into operation an
undivided minority interest in the Elm Road Generating Station under the
approved Affiliated Interest Agreement.

17.

.PSCW Current Rate Order Docket 3270-UR-113, authorizing MGE’s current retail
rate structure effective January 1, 2005.

18.

Credit Agreeement, dated September 30, 2005, between MGE and Bank One, N.A.

19.

    PSCW Approval of an Operating Agreement for MGE Transco Investments, LLC
between MGE and MGE Energy, order Docket 3270-AE-104, dated October 14, 2005.

20.

Basic Corporate documents such as Articles of Incorporation and Bylaws














SCHEDULE 5.14







MGE Power West Campus, LLC

Total Outstanding Indebtedness of Issuer

as of September 30, 2005
















1.

5.68%, Series A, Senior Secured Notes,

maturing Sept. 25, 2033

$30,000,000.00







2.

Affiliate payables

$20,000,000.00







3.

Total Outstanding Indebtedness

$50,000,000.00




















SCHEDULE 5.20










SEE ATTACHED.


ENDNOTES

CH1  2758947v1






